Citation Nr: 0117855	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death, and if the claim is reopened, whether service 
connection for the cause of the veteran's death is warranted.


REPRESENTATION

Appellant represented by:	Edgar R. Jones, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1963 to October 
1963, and he died in service.  By an administrative decision 
dated in May 1997, the appellant was found to be the 
surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 1997 
which found that no new and material evidence had been 
received to reopen a previously denied claim for service 
connection for the cause of the veteran's death.  In July 
1999, the case was remanded to the RO, to afford the 
appellant a Board hearing at the RO (i.e., Travel Board 
hearing).  The appellant elected to appear at a hearing 
before the Board sitting in Washington, D.C., and such 
hearing was held before the undersigned in December 2000.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was last denied by an unappealed rating decision of the RO in 
May 1964.  Evidence received since that determination 
includes some evidence which was not previously considered 
and is not redundant or cumulative, which bears substantially 
and directly on the matter in question, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran died in service as the result from a cerebral 
hemorrhage from an arteriovenous malformation of the brain.  
The arteriovenous malformation was a congenital defect, and 
the cerebral hemorrhage was a superimposed disease.  The 
cerebral hemorrhage began while the veteran was not on 
official duty (he was in desertion status), but after he 
returned to official duty status, until the time of his 
death, the cerebral hemorrhage and associated complictions 
increased in severity beyond natural progression. 


CONCLUSIONS OF LAW

1.  Evidence received since the RO's final decision in May 
1964 is new and material, and the claim of service connection 
for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  The veteran's fatal cerebral hemorrhage was aggravated by 
active service, in the line of duty, and the requirements for 
service connection for the cause of his death are met.  
38 U.S.C.A. §§ 105, 1131, 1153, 1310 (West 1991); 38 C.F.R. 
§§ 3.1, 3.301, 3.303, 3.306, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  BACKGROUND

The veteran served on active duty from March 1963 until his 
death on October [redacted], 1963.  He was absent without leave 
beginning July 31, 1963, and he was declared a deserter 
September 11, 1963.  On October 13, 1963, he was returned to 
military control.  

According to a report from Cumberland Hospital, the veteran 
was admitted on October 11, 1963, in a stupor like state with 
no available history.  He had a fever with mild left 
hemiparesis involving the right upper extremities, stiffness 
of the neck, protrusion of his tongue to the right, and left 
facial weakness.  Skull and chest X-rays were negative, but 
spinal taps were abnormal.  The diagnosis was meningo-
encephalitis, questionably hemorrhagaic, questionably viral; 
aneurysm, questionably berry, leaking, with left hemiparesis.  
On October 13, 1963, he was transferred to the U.S. Naval 
Hospital at St. Albans.  

Service medical records show that the veteran was admitted to 
the U.S. Naval Hospital at St. Albans on October 13, 1963.  
He had allegedly sustained head trauma in a fight a month 
earlier.  A history apparently obtained from his sister 
indicated that he had suffered a dizzy spell and "blacked 
out" approximately four days prior to admission.  He had 
been taken to Cumberland Hospital.  The impression at the 
time of admission to St. Albans was that he may be suffering 
from meningitis.  He was found to have a stiff neck and left 
hemiplegia, and bloody spinal fluid was obtained by lumbar 
puncture.  He was transferred to the neurosurgical 
department.  At that time, he was noted to be deeply 
lethargic, but could be aroused.  He appeared to know his 
name and responded to simple questions.  There was no obvious 
hemianopsia, pupils were equal and reacted to light, and 
extraocular motions were grossly normal.  There was left 
central facial weakness, diminished corneal reflex on the 
left side, tongue protruding to the left, left hemiplagia and 
hemi-sensory defect, absent abdominal reflexes on the left 
side, and a positive Babinski toe sign on the left.  

An arteriogram on October 14, 1963, disclosed a large 
arteriovenous malformation with an associated mass lesion in 
the right parietal region.  The admitting diagnosis was 
subdural hematoma, meningitis, which did not exist prior to 
entry.  Subsequent to the arteriography, the veteran 
gradually became less responsive to verbal stimuli, 
eventually responding only when preceded by painful stimuli.  
A craniotomy was performed, and a large arteriovenous 
malformation and intracerebral hematoma were removed.  
Approximately five hours after the operation, the veteran 
developed a fixed dilated pupil on the right side, became 
unresponsive to pain, and ceased to move his right side.  His 
respirations became abnormal, necessitating a tracheostomy.  
Additional surgery was performed on October 17, 1963, at 
which time, a large liquid unclotted collection of blood was 
found under the scalp, but there was no obvious re-
accumulation in the operative site itself.  However, there 
was a generalized oozing from the scalp, fat, galea, bone and 
muscle, which was very difficult to control.  No new blood 
clots were shown in the site of the arterioventricle or the 
right lateral ventricle.  It was felt he was suffering from a 
coagulation defect of the blood, possibly related to previous 
blood transfusions, or disturbance of the fibrinogen 
mechanism.  By mechanical coagulation, the wound was closed.  

Postoperatively, for a period of time, he again began to 
respond to painful stimuli by moving his right side, and the 
right pupil reacted minimally to light.  Clotting studies 
indicated that the disturbance had been of a temporary 
nature, and had been corrected.  However, the veteran began a 
downhill course again.  On October 23, 1963, he suddenly 
stopped breathing, and, immediately thereafter, no pulse was 
felt.  Artificial respiration and external cardiac massage 
resulted in a palpable femoral pulse but no radial pulse.  By 
this time, he was deeply stuporous and rapidly became 
comatose.  The cause of this sudden change was not known at 
the time, but there was no clinical evidence of further 
bleeding or abnormal coagulation.  The veteran remained in a 
moribund condition, and never regained consciousness.  He 
died on October [redacted], 1963.  

The final diagnosis was amended to include cerebral 
hemorrhage, due to arteria-venous malformation of the brain, 
congenital, which existed prior to entry, and coagulation 
defect of the blood, cause undetermined, which did not exist 
prior to entry.  

An autopsy conducted on October 28, 1963, resulted in 
pathological diagnoses of bronchopneumonia; status 
postoperative craniotomy for bleeding arteriovenous 
malformation; arteriovenous malformation, brain, with 
hemorrhage and unconsciousness; myocardial hypertrophy, left 
ventricle; lung abscess; pulmonary edema; accessory spleens, 
two, at splenic hilum; hepatomegaly, with fatty 
metamorphosis; mild atherosclerosis of the aorta; and 
submucosal hemorrhage of the urinary bladder.

The death certificate notes that a cerebral hemorrhage, 
present for two weeks, was the direct cause of death, and 
this was due to arteriovenous malformation of the brain, 
present for 25 years.  Listed as conditions contributing to 
death, but not resulting in the underlying cause, were 
bronchopneumonia and lung abscess, present for one week, and 
cirrhosis of the liver, present for three years.  The veteran 
was 25 years old when he died.  

By rating action dated in May 1964, the appellant's claim for 
service connection for the cause of the veteran's death was 
denied, on the basis that the disease which caused his death 
was congenital, and, therefore, preexisted service; that the 
symptoms were first manifested while he was AWOL; and that 
there was no evidence of aggravation following his return to 
military control.  The appellant was notified of this 
determination in May 1964.  In January 1965, she inquired as 
to the status of her claim, indicating that she had not 
received notice of any decision.  She was again provided 
notice of the May 1964 rating decision in March 1965.  There 
is no record of an appeal from this determination.  

In February 1966, the RO issued an administrative decision, 
which found that since the veteran had been dropped from Army 
records as a deserter and desertion status was not removed, 
his entire period of service was under dishonorable 
conditions, barring his surviving dependents from VA 
benefits.  

In August 1995, the appellant filed an application to reopen 
her claim, contending that she had evidence showing that the 
veteran had been returned to military control, and, 
therefore, was not a deserter at the time of his death.  In 
support of her claim, she submitted a copy of the February 
1966 administrative decision, and duplicates of service 
department records already on file.  

In September 1996, the RO issued an administrative decision, 
finding that the February 1996 administrative decision had 
been clearly and unmistakably erroneous, and that the veteran 
had been on active duty at the time of his death, and, 
therefore, the character of his service was not under 
dishonorable conditions.  A May 1997 RO administrative 
decision found the appellant to be the surviving spouse of 
the veteran.  

In November 1997, the RO issued a rating decision which found 
that new and material evidence had not been received to 
reopen the claim, previously denied in May 1964, for service 
connection for the cause of the veteran's death.  The present 
appeal ensues from that determination. 

In December 2000, the appellant and her son testified at a 
hearing before the undersigned, largely concerning the 
absence of any symptoms of any disorder prior to the 
veteran's service.   

Subsequent to the hearing, a letter dated in December 2000 
was received from N. M. Baddar, M.D., who was noted to be 
certified in occupational medicine.  Dr. Baddar wrote that he 
had reviewed ten pages of the veteran's medical records.  He 
summarized some of the findings in the hospital report of 
October 1963, which ended in the veteran's death, and 
concluded that the veteran had had a cerebral hemorrhage due 
to a congenital malformation of the brain.  He wrote that 
surgeons had attempted to alter his course by performing an 
operation to remove the blood clot and arteriovenous 
malformation, but that the records reflected that 
complications of that first surgery resulted in effects on 
other areas of the brain which in essence resulted in his 
untimely death.  He also noted that although the direct cause 
of the veteran's death resulted from intervention by his 
first operative procedures, his cause of death would have 
been probably the same had no one acted to intervene.  
Therefore, it was his opinion that the cause of death was 
complication secondary to the first operative procedure, but 
indirectly secondary to his congenital malformation and 
hemorrhage.  

II.  ANALYSIS

A.  Duty to Assist

The appellant has not identified additional relevant evidence 
that has not already been sought and/or associated with the 
claims file, she has been afforded a personal hearing, and 
she has been apprised of the requirements to substantiate her 
claim.  Accordingly, the notice and duty to assist provisions 
of the law have been satisfied.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

B.  New and Material Evidence

Service connection for the cause of the veteran's death was 
denied by the RO in May 1964.  That decision is final.  
38 U.S.C.A. §  7105.  However, if new and material evidence 
is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  "New and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a).  

As noted above, the appellant's claim was denied in May 1964, 
on the basis that the disease which caused his death was 
congenital, and, therefore, preexisted service; that the 
symptoms were first manifested while he was AWOL; and that 
there was no evidence of aggravation following his return to 
military control.  

Evidence received subsequent to that determination includes 
Dr. Baddar's letter, which suggests that the appellant's 
condition was, or may have been, aggravated during his period 
of hospitalization and surgery in the military hospital, 
after his return to military control.  This additional 
evidence is new, as it is not cumulative or redundant.  It is 
also material evidence, as it bears substantially and 
directly on the matter in question, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and the claim must be reviewed in light of all the 
evidence, new and old. 

C.  Service Connection for Cause of Death

Dependency and Indemnity Compensation may be paid to certain 
survivors of a veteran who died of a service-connected 
disability.  To establish service connection for the cause of 
the veteran's death, it must be shown that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The term 
"veteran" for this purpose includes a person who died in 
active service.  38 U.S.C.A. § 1301.

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
service, in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  A preexisting injury or disese will be considered  
to have been aggravated by active service where there is an 
increase in disability during service, unless the increase in 
disability is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The requirement for 
line of duty is not met if at the time the injury was 
suffered or disease contracted, the veteran was avoiding duty 
by desertion, or was absent without leave which materially 
interfered with the performance of military duty.  
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301.

Congenital or developmental defects are not diseases or 
injuries for the purpose of compensation benefits, and they 
may not be service connected.  38 C.F.R. § 3.303(c).  In a 
precedent opinion, the VA General Counsel noted that while 
this regulation prohibits service connection for congenital 
and developmental "defects" ("defects" being defined as 
stuctural or inherent abnormalities or conditions which are 
more or less stationary in nature), service connection is 
still permitted for congenital or developmental "diseases" 
shown to be related to service; moreover, while the 
regulation bars service connection for congenital and 
developmental "defects," service connection may be granted 
for disability from disease or injury which is superimposed 
on the "defect" during service.  VAOPGCPREC 82-90, 55 
Fed.Reg. 45711 (1990).

The evidence indicates that the veteran's arteriovenous 
malformation of the brain, present since his birth, was a 
congenital defect.  As such, the arteriovenous malformation 
itself may not be service connected.  The cerebral 
hemorrhage, from which the veteran died, was associated with 
but superimposed on the congenital arteriovenous 
malformation.  Service connection for the cerebral hemorrhage 
may be considered service connected if it was incurred in or 
aggravated by active service, in the line of duty.  The 
evidence indicates that the cerebral hemorrhage began when 
the veteran was in desertion status, and he was initially 
treated at a civilian hospital for his symptoms.  Under such 
circumstances, the cerebral hemorrhage was not incurred in 
the line of duty.

However, soon after the cerebral hemorrhage began, the 
veteran was returned to military duty (transferred to a 
military hospital where he received extensive treatment).  
The question remains as to whether the preexisting cerebral 
hemorrhage was aggravated during the remaining days of the 
veteran's service; any such aggravation would be considered 
in the line of duty.  The service medical records, as well as 
the recent opinion from Dr. Baddar, note the veteran had two 
operations for the cerebral hemorrhage during his final days 
in service, developed complications, and gradually 
deteriorated until his death.  There was an obvious increase 
in disability associated with the cerebral hemorrhage during 
the veteran's final days in service.  Such would constitute 
service aggravation, unless the increase in disability was 
due to the natural progress of the condition.  The medical 
evidence is mixed as to whether or not the increase in 
disability from the cerebral hemorrhage was due to natural 
progress of the condition.  By one view, complications from 
surgery may have advanced the condition beyond natural 
progress.  

With full application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
fatal cerebral hemorrhage increased in severity during 
service, beyond natural progression.  The cerebral hemorrage 
was aggravated by service, in the line of duty, and is 
considered a service-connected disability.  As the veteran 
died in service from this service-connected disability, 
service connection for the cause of his death is warranted.


ORDER

Based on a reopened claim, service connection for the cause 
of the veteran's death is granted.




		
L. W. TOBIN
Member, Board of Veterans' Appeals

 



